        Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 1 of 33




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


MARQUIS JACKSON                            :        NO.: 3:19-CV-00388 (JAM)
                                           :
v.                                         :
                                           :
CITY OF NEW HAVEN, ET AL                   :        MAY 13, 2019


 DEFENDANT, CITY OF NEW HAVEN'S AMENDED ANSWER AND AFFIRMATIVE
     DEFENSES TO PLAINTIFF'S COMPLAINT DATED MARCH 13, 2019


                                    INTRODUCTION

       1.      Paragraph 1 is denied.

       2.      Paragraph 2 is denied.

                                        PARTIES

       3.      As to paragraph 3, the defendant lacks knowledge or information sufficient

to base a belief about the truth of the matter contained therein, and thereby leaves the

plaintiff to his burden of proof.

       4.      As to paragraph 4, the defendant, City of New Haven, admits it is a

municipal corporation, and that the New Haven Police Department is a department

within the City of New Haven.

       5.      As to paragraph 5, the defendant lacks knowledge or information sufficient

to base a belief about the truth of the matter contained therein, and thereby leaves the

plaintiff to his burden of proof.

       6.      As to paragraph 6, the defendant lacks knowledge or information sufficient

to base a belief about the truth of the matter contained therein, and thereby leaves the

plaintiff to his burden of proof.
        Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 2 of 33




       7.      As to paragraph 7, the defendant lacks knowledge or information sufficient

to base a belief about the truth of the matter contained therein, and thereby leaves the

plaintiff to his burden of proof.

       8.      As to paragraph 8, the defendant lacks knowledge or information sufficient

to base a belief about the truth of the matter contained therein, and thereby leaves the

plaintiff to his burden of proof.

                                JURISDICTION AND VENUE

       9.      As to paragraph 9, the defendant lacks knowledge or information sufficient

to base a belief about the truth of the matter contained therein, and thereby leaves the

plaintiff to his burden of proof.

       10.     As to paragraph 10, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       11.     As to paragraph 11, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                                      JURY DEMAND

       12.     As to paragraph 12, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               2
        Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 3 of 33




                                FACTUAL ALLEGATIONS

       13.    As to paragraph 13, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       14.    As to paragraph 14, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       15.    As to paragraph 15, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       16.    As to paragraph 16, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

  The Investigation Immediately Focuses on Vernon Horn and Marquist Jackson

       17.    As to paragraph 17, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       18.    As to paragraph 18, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       19.    As to paragraph 19, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.



                                               3
        Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 4 of 33




       20.    As to paragraph 20, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       21.    As to paragraph 21, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       22.    As to paragraph 22, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       23.    As to paragraph 23, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       24.    As to paragraph 24, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       25.    As to paragraph 25, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       26.    As to paragraph 26, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               4
        Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 5 of 33




       27.    As to paragraph 27, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       28.    As to paragraph 28, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       29.    As to paragraph 29, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       30.    As to paragraph 30, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       31.    As to paragraph 31, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       32.    As to paragraph 32, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       33.    As to paragraph 33, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               5
        Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 6 of 33




       34.    As to paragraph 34, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       35.    As to paragraph 35, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       36.    As to paragraph 36, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

 The Stolen Cell Phone Records Point to Robbers in Bridgeport, Not New Haven

       37.    As to paragraph 37, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       38.    As to paragraph 38, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       39.    As to paragraph 39, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       40.    As to paragraph 40, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               6
        Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 7 of 33




       41.    As to paragraph 41, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       42.    As to paragraph 42, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       43.    As to paragraph 43, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       44.    As to paragraph 44, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       45.    As to paragraph 45, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       46.    As to paragraph 46, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       47.    As to paragraph 47, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               7
        Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 8 of 33




       48.    As to paragraph 48, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       49.    As to paragraph 49, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

The NHPD's Practice of Coercing Scripted Witness Statements in Off-the-Record
                              "Pre-Interviews"

       50.    Paragraph 50 is denied.

       51.    Paragraph 51 is denied.

       52.    Paragraph 52 is denied.

       53.    Paragraph 53 is denied.

       54.    Paragraph 54 is denied.

       55.    As to paragraph 55, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       56.    As to paragraph 56, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       57.    As to paragraph 57, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               8
        Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 9 of 33




       58.    As to paragraph 58, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       59.    As to paragraph 59, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       60.    As to paragraph 60, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       61.    As to paragraph 61, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       62.    Paragraph 62 is denied.

       63.    Paragraph 63 is denied.

       64.    Paragraph 64 is denied.

       65.    Paragraph 65 is denied.

    The Detectives Invent a Phone Call from Marcus Pearson to Crystal Sykes

       66.    As to paragraph 66, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       67.    As to paragraph 67, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.



                                               9
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 10 of 33




       68.    As to paragraph 68, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       69.    As to paragraph 69, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       70.    As to paragraph 70, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       71.    As to paragraph 71, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       72.    As to paragraph 72, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       73.    As to paragraph 73, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       74.    As to paragraph 74, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               10
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 11 of 33




       75.    As to paragraph 75, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

   The Detectives Coerce Marcus Pearson Into Saying that He Made the Fourth
                                 Phone Call

       76.    As to paragraph 76, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       77.    As to paragraph 77, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       78.    As to paragraph 78, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       79.    As to paragraph 79, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       80.    As to paragraph 80, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       81.    As to paragraph 81, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               11
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 12 of 33




       82.    As to paragraph 82, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       83.    As to paragraph 83, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       84.    As to paragraph 84, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       85.    As to paragraph 85, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       86.    As to paragraph 86, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       87.    As to paragraph 87, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       88.    As to paragraph 88, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               12
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 13 of 33




               Willie Sadler and William Newkirk Give Up Steve Brown

       89.    As to paragraph 89, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       90.    As to paragraph 90, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       91.    As to paragraph 91, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       92.    As to paragraph 92, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       93.    As to paragraph 93, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       94.    As to paragraph 94, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       95.    As to paragraph 95, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               13
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 14 of 33




       96.    As to paragraph 96, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       97.    As to paragraph 97, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       98.    As to paragraph 98, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       99.    As to paragraph 99, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

 Detectives Dease and Adger Fabricate an Identification of Marquis Jackson and
                        Vernon Horn by Steve Brown

       100.   As to paragraph 100, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       101.   As to paragraph 101, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       102.   As to paragraph 102, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               14
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 15 of 33




       103.   As to paragraph 103, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       104.   As to paragraph 104, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       105.   As to paragraph 105, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       106.   As to paragraph 106, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       107.   As to paragraph 107, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       108.   As to paragraph 108, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       109.   As to paragraph 109, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               15
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 16 of 33




       110.   As to paragraph 110, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       111.   As to paragraph 111, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       112.   As to paragraph 112, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       113.   As to paragraph 113, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       114.   As to paragraph 114, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       115.   As to paragraph 115, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

  Shaquan Pallet Lies to Implicate Marquis and Secure Favorable Treatment for
                                    Himself

       116.   As to paragraph 116, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               16
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 17 of 33




       117.   As to paragraph 117, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       118.   As to paragraph 118, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       119.   As to paragraph 119, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       120.   As to paragraph 120, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       121.   As to paragraph 121, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       122.   As to paragraph 122, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       123.   As to paragraph 123, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               17
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 18 of 33




     The State's Ballistics Expert Manipulates Results and Hides Exculpatory
                                     Evidence

       124.   As to paragraph 124, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       125.   As to paragraph 125, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       126.   As to paragraph 126, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       127.   As to paragraph 127, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       128.   As to paragraph 128, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       129.   As to paragraph 129, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       130.   As to paragraph 130, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               18
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 19 of 33




       131.   As to paragraph 131, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       132.   As to paragraph 132, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       133.   As to paragraph 133, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       134.   As to paragraph 134, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       135.   As to paragraph 135, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       136.   As to paragraph 136, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       137.   As to paragraph 137, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               19
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 20 of 33




       138.   As to paragraph 138, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       139.   As to paragraph 139, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       140.   As to paragraph 140, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                  The State Proceeds to Trial on a Nonsense Theory

       141.   As to paragraph 141, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       142.   As to paragraph 142, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       143.   As to paragraph 143, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       144.   As to paragraph 144, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               20
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 21 of 33




       145.   As to paragraph 145, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       146.   As to paragraph 146, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       147.   As to paragraph 147, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       148.   As to paragraph 148, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       149.   As to paragraph 149, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       150.   As to paragraph 150, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       151.   As to paragraph 151, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               21
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 22 of 33




  After Nineteen Years of Wrongful Incarceration, Marquis is Finally Exonerated

       152.   As to paragraph 152, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       153.   As to paragraph 153, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       154.   As to paragraph 154, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       155.   As to paragraph 155, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       156.   As to paragraph 156, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       157.   As to paragraph 157, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       158.   As to paragraph 158, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               22
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 23 of 33




       159.   As to paragraph 159, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       160.   As to paragraph 160, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       161.   As to paragraph 161, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       162.   As to paragraph 162, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       163.   As to paragraph 163, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       164.   As to paragraph 164, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       165.   As to paragraph 165, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               23
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 24 of 33




       166.   As to paragraph 166, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       167.   As to paragraph 167, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       168.   As to paragraph 168, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       169.   As to paragraph 169, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       170.   As to paragraph 170, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       171.   As to paragraph 171, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       172.   As to paragraph 172, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               24
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 25 of 33




       173.   As to paragraph 173, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       174.   As to paragraph 174, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       175.   As to paragraph 175, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       176.   As to paragraph 176, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       177.   As to paragraph 177, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       178.   As to paragraph 178, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       179.   As to paragraph 179, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               25
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 26 of 33




       180.   As to paragraph 180, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       181.   As to paragraph 181, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                                         DAMAGES

       182.   Paragraph 182 is denied.

       183.   Paragraph 183 is denied.

       184.   Paragraph 184 is denied.

       185.   Paragraph 185 is denied.

       186.   Paragraph 186 is denied.

                             FIRST CAUSE OF ACTION
              42 U.S.C. § 1983 – Brady – Withholding Material Exculpatory
               Evidence (Against Defendants Dease, Adger, and Breland)

       187-194.      As to paragraphs 187 through 194 of the First Cause of Action,

   which are directed to other defendants, this defendant lacks knowledge or

   information sufficient to base a belief about the truth of the matter contained therein,

   and thereby leaves the plaintiff to his burden of proof.

                            SECOND CAUSE OF ACTION
          42 U.S.C. § 1983 – Denial of Due Process – Fabrication of Evidence
                   (Against Defendants Dease, Adger, and Breland)

       195-201.      As to paragraphs 195 through 201 of the Second Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information




                                               26
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 27 of 33




sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                             THIRD CAUSE OF ACTION
  42 U.S.C. § 1983 – Fourth and Fourteenth Amendments – Unreasonably Prolonged
              Detention (Against Defendants Dease, Adger, and Breland)

       202-209.      As to paragraphs 202 through 209 of the Third Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                             FOURTH CAUSE OF ACTION
                         42 U.S.C. § 1983 – Failure To Intervene
                         (Against Defendants Dease, Adger, and
                                        Breland)

       210-215.      As to paragraphs 210 through 215 of the Fourth Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                             FIFTH CAUSE OF ACTION
              42 U.S.C. § 1983 – Brady – Withholding Material Exculpatory
                      Evidence (Against Defendant Stephenson)


       216-222.      As to paragraphs 216 through 222 of the Fifth Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               27
          Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 28 of 33




                                 SIXTH CAUSE OF ACTION
          42 U.S.C. § 1983 – Municipal Liability – Fourth and Fourteenth Amendments –
           Policy and Custom of Coercive Police Interrogation and Fabricated Witness
                       Statements (Against Defendant City of New Haven)

       223.    The answers to paragraphs 1 through 222 are hereby incorporated and

made the answers to paragraph 223 of the Sixth Cause of Action as if fully set forth

herein.

       224.    Paragraph 224 is denied.

       225.    Paragraph 225 is denied.

       226.    Paragraph 226 is denied.

       227.    Paragraph 227 is denied.

       228.    Paragraph 228 is denied.

                             SEVENTH CAUSE OF ACTION
                                      Negligence
                     (Against Defendants Dease, Adger, and Breland)

       229-232.      As to paragraphs 229 through 232 of the Seventh Cause of Action,

which are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

                                EIGHTH CAUSE OF ACTION
                Article First, §§ 7, 8, and 9 of the Connecticut Constitution
                     (Against Defendants Dease, Adger, and Breland)


       233-235.      As to paragraphs 233 through 235 of the Eighth of Action, which

are directed to other defendants, this defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.



                                               28
          Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 29 of 33




                              NINTH CAUSE OF ACTION
                         Indemnification – Conn. Gen. Stat. § 7-
                       465 (Against Defendant City of New Haven)

       236.    The answers to paragraphs 1 through 235 are hereby incorporated and

made the answers to paragraph 236 of the Ninth Cause of Action as if fully set forth

herein.

       237.    As to paragraph 237, this defendant answers that if Detectives Dease,

Adger and Breland acted as alleged in the causes of action against them then they

would not have acted in the performance of their duties and/or within the scope of their

employment.

       238.    As to paragraph 238, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       239.    As to paragraph 239, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       240.    As to paragraph 240, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       241.    Paragraph 241 is denied.




                                               29
          Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 30 of 33




                              TENTH CAUSE OF ACTION
                          Direct Action – Conn. Gen. Stat § 52-
                       557n (Against Defendant City of New Haven)

       242.    The answers to paragraphs 1 through 241 are hereby incorporated and

made the answers to paragraph 242 of the Tenth Cause of Action as if fully set forth

herein.

       243.    As to paragraph 243, this defendant answers that if Detectives Dease,

Adger and Breland acted as alleged in the causes of action against them then they

would not have acted in the performance of their duties and/or within the scope of their

employment.

       244.    As to paragraph 244, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       245.    As to paragraph 245, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       246.    As to paragraph 246, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       247.    As to paragraph 247, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.




                                               30
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 31 of 33




       248.   As to paragraph 248, the defendant lacks knowledge or information

sufficient to base a belief about the truth of the matter contained therein, and thereby

leaves the plaintiff to his burden of proof.

       249.   Paragraph 249 is denied.



                         BY WAY OF AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE:

       The plaintiff's complaint fails to state a claim upon which relief may be granted.

SECOND AFFIRMATIVE DEFENSE:

       The plaintiff's claims are barred by the doctrine of governmental immunity,

pursuant to Conn. Gen. Stat. §52-557n and common law.

THIRD AFFIRMATIVE DEFENSE:

       The plaintiff's claims are barred by the doctrine of absolute immunity.

FOURTH AFFIRMATIVE DEFENSE:

       The plaintiff's claims are barred by the applicable statute of limitations, C.G.S.

§52-577, C.G.S. §52-584, and/or C.G.S. §7-465.

FIFTH AFFIRMATIVE DEFENSE:

       The plaintiff's claims are barred by the applicable statute of repose C.G.S. §52-

584 and/or C.G.S. §7-465.

SIXTH AFFIRMATIVE DEFENSE:

       The plaintiff's claims are barred by the doctrine of laches.

SEVENTH AFFIRMATIVE DEFENSE:

       The defendant claims the protection of the doctrine of res judicata, to the extent

claims or issues were conclusively determined in prior proceedings.

                                               31
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 32 of 33




EIGHTH AFFIRMATIVE DEFENSE:

       The defendant claims the protection of the doctrine of collateral estoppel, to the

extent claims or issues were conclusively determined in prior proceedings.

NINTH AFFIRMATIVE DEFENSE

       The City of New Haven has no indemnification obligation pursuant to C.G.S. §7-

465 because plaintiff did not file a written notice of intention to sue with the City clerk

within six months after one or more of the causes of action plead in the complaint

accrued, and/or because the individual employee/defendants were not acting in the

performance of their duties and/or within the scope of employment at the relevant times

alleged in the Complaint, and/or because the alleged injury was the result or a wilful or

wanton act of any such employee/defendant in the discharge of such duty.

TENTH AFFIRMATIVE DEFENSE

       City of New Haven has no liability under C.G.S. §52-557n because the actions of

the individual employee/defendants (Dease, Adger, Breland) as alleged were not within

the scope of employment or official duties, and/or the acts or omissions of any such

individual employee/defendant constituted criminal conduct, fraud, actual malice or

wilful misconduct and/or the actions of any such individual employee/defendant as

alleged were negligent acts or omissions which require the exercise of judgment or

discretion as an official function of the authority expressly or impliedly granted by law.

                                      JURY DEMAND

       The defendant demands a trial by jury.




                                              32
       Case 3:19-cv-00388-RNC Document 42 Filed 05/13/19 Page 33 of 33




                                            DEFENDANT,
                                            CITY OF NEW HAVEN



                                            By          s/ Thomas R. Gerarde
                                             Thomas R. Gerarde (ct05640)
                                             Beatrice S. Jordan (ct22001)
                                             Christopher A. Clark (ct29582)
                                             Howd & Ludorf, LLC
                                             65 Wethersfield Avenue
                                             Hartford, CT 06114-1121
                                             Ph: (860) 249-1361
                                             Fax: (860) 249-7665
                                             E-mail: tgerarde@hl-law.com
                                             E-mail: bjordan@hl-law.com
                                             E-mail: cclark@hl-law.com

                                     CERTIFICATION

       I hereby certify that on May 13, 2019, a copy of the foregoing Amended Answer
and Affirmative Defenses was filed electronically and served by mail on anyone unable
to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the Court's electronic filing system or by U.S. Mail to as indicate on the
Notice of Electronic Filing. Parties may access this filing through the Court's CM/ECF
System.



                                              _ _/s/ Thomas R. Gerarde
                                              Thomas R. Gerarde




                                            33
